Case 8:20-cv-01665-KKM-AAS Document 50 Filed 01/19/21 Page 1 of 3 PageID 412




                              IN THE UNITED STATES DISTRICT COURT
                              FOR THE MIDDLE DISTRICT OF FLORIDA


 JARRETT LAFLEUR, AMBER GREY, LINDSEY
 RELUE, JOSHUA HARKNESS, STACEY LEE FIELD,
 NICK CAPPS, and ALYSSA COATES on behalf of
 themselves and other individuals similarly situated,          Case No. 8:20-cv-01665-KMM-AAS


                                       Plaintiffs,


                vs


 STATE UNIVERSITY SYSTEM OF FLORIDA;
 TIMOTHY M. CERIO, RICHARD CORCORAN,
 AUBREY EDGE, PATRICIA FROST, H. WAYNE
 HUIZENGA, JR., DARLENE LUCCIO JORDAN,
 SYDNEY KITSON, CHARLES H. LYDECKER, BRIAN
 LAMB, ALAN LEVINE, ALLY SCHNEIDER, STEVEN
 M. SCOTT, ERIC SILAGY, WILLIAM SELF, KENT
 STERMON, and NORMAN D. TRIPP; and other
 affiliated entities and individuals,


                                        Defendants.



          PLAINTIFFS’ THIRD NOTICE OF SUPPLEMENTAL AUTHORITY
       Plaintiffs hereby provide notice of supplemental authority from an analogous COVID-19

tuition and fee refund action decided January 14, 2021 in this District in relation to Plaintiffs’

Memorandum in Opposition to Defendant’s Motion to Dismiss (ECF No. 31).


       Decision                      Applicable Holding                             Relevance
 Rhodes v. Embry-       The court denied defendant’s motion to         Defendants contends that Plaintiffs
 Riddle                 dismiss plaintiff’s breach of contract and     have not sufficiently pleaded a
 Aeronautical           unjust enrichment claims, reasoning that the   contract or breach.
 University, Inc.,      plaintiff adequately alleged that the
 No. 6:20-cv-           university failed to perform on a promise to   Defendants also attempt to argue
 00927-PGB (M.D.        provide students with in-person instruction    that because there is a contract, the
 Fla. Jan. 14, 2020),   and access to campus activities and that it    unjust enrichment claim must be
 attached hereto as     would be inequitable for the university to     dismissed, an argument the Court
 Exhibit A                                                             rejected.
Case 8:20-cv-01665-KKM-AAS Document 50 Filed 01/19/21 Page 2 of 3 PageID 413




     Decision                     Applicable Holding                               Relevance
                     retain the full value paid for in-person
                     tuition.




Dated: January 19, 2021                             Respectfully submitted,

                                                    /s/ Joshua H. Eggnatz
                                                    Joshua H. Eggnatz, Esq.
                                                    Fla. Bar No.: 0067926
                                                    Michael J. Pascucci, Esq.
                                                    Fla. Bar No.: 0083397
                                                    EGGNATZ | PASCUCCI
                                                    7450 Griffin Rd, Ste. 230
                                                    Davie, FL 33314
                                                    Tel: (954) 889-3359
                                                    Fax: (954) 889-5913
                                                    JEggnatz@JusticeEarned.com
                                                    Mpascucci@JusticeEarned.com

                                                    Local counsel for Plaintiffs

                                                    &

                                                    LEEDS BROWN LAW, P.C.
                                                    Michael A. Tompkins, Esq.
                                                    Brett R. Cohen, Esq.
                                                    One Old Country Road, Suite 347
                                                    Carle Place, NY 11514
                                                    Tel: (516) 873-9550
                                                    mtompkins@leedsbrownlaw.com
                                                    bcohen@leedsbrownlaw.com
                                                    (Admitted Pro Hac Vice)

                                                    &

                                                    Jeremy Francis, Esq.
                                                    Jason Sultzer, Esq.
                                                    THE SULTZER LAW GROUP, P.C.
                                                    85 Civic Center Plaza, Suite 104
                                                    Poughkeepsie, New York 12601
                                                    Tel: (854) 705-9460
                                                    FrancisJ@thesultzergroup.com
                                                    Sultzerj@thesultzerlawgroup.com
                                                    (Admitted Pro Hac Vice)
Case 8:20-cv-01665-KKM-AAS Document 50 Filed 01/19/21 Page 3 of 3 PageID 414




                                                      &

                                                      Edward Ciolko, Esq.
                                                      Nicholas A. Colella, Esq.

                                                      CARLSON LYNCH LLP
                                                      1133 Penn Avenue, 5th Floor
                                                      Pittsburgh, PA 15222
                                                      Tel: 412.322.9243
                                                      Fax: 412.231.0246
                                                      ncolella@carlsonlynch.com
                                                      eciolko@carlsonlynch.com
                                                      (Admitted Pro Hac Vice)

                                                      Trial Counsel for Plaintiffs and the Putative
                                                      Class

                                 CERTIFICATE OF SERVICE

       I hereby certify that on January 19, 2021 a true and correct copy of the instant notice was

served via the Court’s electronic filing system to all counsel of record.



                                                  /s/ Joshua Harris Eggnatz
                                                  Joshua H. Eggnatz, Esq.

Service List:

Richard C. McCrea, Jr., Esq.
Greenberg Traurig, P.A.
101 E. Kennedy Boulevard
Suite 1900
Tampa, FL 33602
mccrear@gtlaw.com
(813) 318-5700

Attorney for Defendants
